DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response filed 2/4/2021 is acknowledged.
Terminal Disclaimer filed 2/4/2021 has been approved, the previous Double Patenting rejections are withdrawn.
No claims have been amended, added or cancelled.
Claims 1-36, 45, and 52 were previously cancelled.
Claims 37-44, 46-51, and 53-58 remain pending.

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. 
In the response on pg. 8 of the Remarks, Applicant contends Kaur teaches threshold values are preconfigured, rather than dependent on a previous measurement.
The Examiner respectfully disagrees.  The claims do not expressly state that the reliability metric is “dependent on a previous measurement”, but rather “dependent on a previously calculated reliability metric”.  Given a broadest reasonable interpretation of the contested limitation, Kaur’s disclosure of comparing measurements to preconfigured thresholds stored in memory meets the claimed requirement of a “previously calculated reliability metric”.  Therefore, the pending rejections are properly maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-40, 44, 46-49, 51, 54-55 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. (U.S. PGPub 2011/0306340), hereinafter referred to as Lindoff in view of Kaur et al. (U.S. PGPub 2017/0142741), hereinafter referred to as Kaur.
Regarding claim 37, Lindoff teaches a user equipment (UE), comprising a receiver (transceiver; See Fig. 6, #110) configured to receive one or more wireless signals from one or more mobile radio cells (The mobile terminal receives synchronization signals, an extended cell search message and the measurement map from the base station; See [0021], [0029] and [0031]); and
a circuit (control unit; See Fig. 6, #120) configured to determine a reliability metric and radio cell identifier for each of the one or more mobile radio cells based on the one or more wireless signals (The base station notifies the mobile terminal of the measurement map, wherein the measurement map indicates that the RSRP/RSRQ are to be measured for the cells in corresponding subframes. The measurement map relates to the PCIs. The extended cell search message includes the physical cell identities; See [0029]), wherein the reliability metric is The measurement reports provided by the mobile terminal 100 may include measurements of the reference signal received power (RSRP) and/or reference signal received quality (RSRQ); See [0023]);
perform a partial mobile radio cell search limited to one or more mobile radio cells satisfying a predefined criterion, wherein the predefined criterion is based on the reliability metric and the radio cell identifier (The mobile terminal periodically performs an extended cell search based on the received measurement map for the cells identified by each PCI; See [0031]); and
connect to a mobile radio cell identified in the partial mobile radio cell search (The mobile terminal measures the reference signal received power and/or reference signal received quality and can then be connected to the cell with the strongest received power or the cell with the lowest path loss; See [0023]).
Lindoff fails to explicitly teach wherein the reliability metric is dependent on a previously calculated reliability metric.
Kaur teaches wherein the reliability metric is dependent on a previously calculated reliability metric (A WTRU may be configured to determine that the WTRU is in-coverage or on the edge-of-coverage by comparing a measured Reference Signal Received Power (RSRP) value or Received Signal Strength Indication (RSSI) value of its associated cell (e.g., serving cell) to one or more threshold values stored in memory. A WTRU may determine that the WTRU is located in-coverage, for example, if a measured RSRP value or a measured RSSI value is above a preconfigured threshold. A measured RSRP or RSSI value being above a preconfigured threshold may indicate that the signal power is above a threshold. The WTRU may determine that the WTRU is in an out-of-coverage condition, for example, based on the absence of a RSSI or RSRP signal value; See [0097]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Lindoff to include wherein the reliability metric is dependent on a previously calculated reliability metric taught by Kaur in order to improve mobility.
Regarding claim 38, Lindoff further teaches the UE of claim 37, wherein the reliability metric is a quantitative value indicating a quality of wireless communication between the UE and each of the one or more mobile radio cells (reference signal received power and/or reference signal received quality; See [0023]).
Regarding claim 39, Lindoff further teaches the UE of claim 37, wherein the circuit is further configured to calculate one or more of:
a received CRS signal power (RSSI) (The measurement reports provided by the mobile terminal 100 may include measurements of the reference signal received power (RSRP) and/or reference signal received quality (RSRQ); See [0023]), a signal-to-noise ratio (SNR) estimate of a CRS, an SNR estimate of channel estimates obtained from a CRS; or an SNR estimate of CRS-based timing/frequency (The measurement reports provided by the mobile terminal 100 may include measurements of the reference signal received power (RSRP) and/or reference signal received quality (RSRQ); See [0023]).
Regarding claim 40, Lindoff further teaches the UE of claim 37, wherein the one or more mobile radios cells are included in at least one base station (plurality of cells associated with one base station; See Fig. 1, #20 and #30).
Regarding claim 44, Lindoff teaches an apparatus, comprising a memory (memory; See [0033]); and a processor in communication with the memory (control circuit; See Fig. 6, #120), wherein the processor is configured to:
receive one or more wireless signals from one or more base stations (The mobile terminal receives synchronization signals, an extended cell search message and the measurement map from the base station; See [0021], [0029] and [0031]);
determine a reliability metric and radio cell identifier for each of the one or more base stations based on the one or more wireless signals (The base station notifies the mobile terminal of the measurement map, wherein the measurement map indicates that the RSRP/RSRQ are to be measured for the cells in corresponding subframes. The measurement map relates to the PCIs. The extended cell search message includes the physical cell identities; See [0029]); and
(The mobile terminal periodically performs an extended cell search based on the received measurement map for the cells identified by each PCI; See [0031]).
Lindoff fails to explicitly teach wherein the reliability metric is dependent on a previously calculated reliability metric.
Kaur teaches wherein the reliability metric is dependent on a previously calculated reliability metric (A WTRU may be configured to determine that the WTRU is in-coverage or on the edge-of-coverage by comparing a measured Reference Signal Received Power (RSRP) value or Received Signal Strength Indication (RSSI) value of its associated cell (e.g., serving cell) to one or more threshold values stored in memory. A WTRU may determine that the WTRU is located in-coverage, for example, if a measured RSRP value or a measured RSSI value is above a preconfigured threshold. A measured RSRP or RSSI value being above a preconfigured threshold may indicate that the signal power is above a threshold. The WTRU may determine that the WTRU is in an out-of-coverage condition, for example, based on the absence of a RSSI or RSRP signal value; See [0097]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Lindoff 
Regarding claim 46, Lindoff further discloses the apparatus of claim 44, wherein the reliability metric is a signal power measurement (The mobile terminal measures the reference signal received power and/or reference signal received quality and can then be connected to the cell with the strongest received power or the cell with the lowest path loss; See [0023]).
Regarding claim 47, Lindoff further discloses the apparatus of claim 44, wherein the reliability metric is determined based on a measurement of a synchronization sequence contained in one of the received wireless signals or a cell specific reference signal (The mobile terminal measures the reference signal received power and/or reference signal received quality and can then be connected to the cell with the strongest received power or the cell with the lowest path loss; See [0023]).
Regarding claim 48, Lindoff teaches a user equipment (UE), comprising:
first circuitry (transceiver; See Fig. 6, #110) configured to receive wireless signals from one or more base stations (The mobile terminal receives synchronization signals, an extended cell search message and the measurement map from the base station; See [0021], [0029] and [0031]); and
second circuitry (control circuit; See Fig. 6, #120) configured to determine a reliability metric and radio cell identifier for the one or more base stations based on the The base station notifies the mobile terminal of the measurement map, wherein the measurement map indicates that the RSRP/RSRQ are to be measured for the cells in corresponding subframes. The measurement map relates to the PCIs. The extended cell search message includes the physical cell identities; See [0029]);
perform a partial mobile radio cell search limited to one or more mobile radio cells comprised in the one or more base stations and satisfying a predefined criterion (The mobile terminal periodically performs an extended cell search based on the received measurement map for the cells identified by each PCI; See [0031]); and
connect to a mobile radio cell identified in the partial mobile radio cell search (The mobile terminal measures the reference signal received power and/or reference signal received quality and can then be connected to the cell with the strongest received power or the cell with the lowest path loss; See [0023]).
Lindoff fails to explicitly teach wherein the reliability metric is dependent on a previously calculated reliability metric.
Kaur teaches wherein the reliability metric is dependent on a previously calculated reliability metric (A WTRU may be configured to determine that the WTRU is in-coverage or on the edge-of-coverage by comparing a measured Reference Signal Received Power (RSRP) value or Received Signal Strength Indication (RSSI) value of its associated cell (e.g., serving cell) to one or more threshold values stored in memory. A WTRU may determine that the WTRU is located in-coverage, for example, if a measured RSRP value or a measured RSSI value is above a preconfigured threshold. A measured RSRP or RSSI value being above a preconfigured threshold may indicate that the signal power is above a threshold. The WTRU may determine that the WTRU is in an out-of-coverage condition, for example, based on the absence of a RSSI or RSRP signal value; See [0097]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Lindoff to include wherein the reliability metric is dependent on a previously calculated reliability metric taught by Kaur in order to improve mobility.
Regarding claim 49, Lindoff further discloses the UE of claim 48, wherein the reliability metric indicates a quality of wireless communication between the UE and each of the one or more bae stations (reference signal received power and/or reference signal received quality; See [0023]).
Regarding claim 51, Lindoff further discloses the UE of claim 48, wherein the reliability metric is based on one or more of a synchronization sequence-based measurement or a cell specific reference signal (CRS) (The mobile terminal measures the reference signal received power and/or reference signal received quality and can then be connected to the cell with the strongest received power or the cell with the lowest path loss; See [0023]).
The mobile terminal receives synchronization signals, an extended cell search message and the measurement map from the base station; See [0021], [0029] and [0031]);
determine a reliability metric and radio cell identifier for the one or more mobile radio cells based on the one or more wireless signals (The base station notifies the mobile terminal of the measurement map, wherein the measurement map indicates that the RSRP/RSRQ are to be measured for the cells in corresponding subframes. The measurement map relates to the PCIs. The extended cell search message includes the physical cell identities; See [0029]), wherein the reliability metric is based on one or more of a synchronization sequence-based measurement or a cell specific reference signal (CRS) (The mobile terminal measures the reference signal received power and/or reference signal received quality and can then be connected to the cell with the strongest received power or the cell with the lowest path loss; See [0023]); and perform a partial mobile radio cell search limited to one or more mobile radio cells satisfying a predefined criterion (The mobile terminal periodically performs an extended cell search based on the received measurement map for the cells identified by each PCI; See [0031]). 
Lindoff fails to explicitly teach wherein the reliability metric is dependent on a previously calculated reliability metric.
A WTRU may be configured to determine that the WTRU is in-coverage or on the edge-of-coverage by comparing a measured Reference Signal Received Power (RSRP) value or Received Signal Strength Indication (RSSI) value of its associated cell (e.g., serving cell) to one or more threshold values stored in memory. A WTRU may determine that the WTRU is located in-coverage, for example, if a measured RSRP value or a measured RSSI value is above a preconfigured threshold. A measured RSRP or RSSI value being above a preconfigured threshold may indicate that the signal power is above a threshold. The WTRU may determine that the WTRU is in an out-of-coverage condition, for example, based on the absence of a RSSI or RSRP signal value; See [0097]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the non-transitory computer-readable medium of Lindoff to include wherein the reliability metric is dependent on a previously calculated reliability metric taught by Kaur in order to improve mobility.
Regarding claim 55, Lindoff further discloses the non-transitory computer-readable medium of claim 54, wherein the reliability metric indicates a quality of wireless communication with each of the one or more mobile radio cells (reference signal received power and/or reference signal received quality; See [0023]).
Regarding claim 58, Lindoff further teaches the apparatus of claim 44, wherein the reliability metric is a quantitative value indicating a quality of wireless communication (reference signal received power and/or reference signal received quality; See [0023]).

4.    	Claims 41-43, 50, 53 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of Kaur as applied to claims 37 and 48 above, and further in view of Hokao (U.S. Patent No. 7,142,526), hereinafter referred to as Hokao.
Regarding claim 41, Lindoff fails to teach the UE of claim 37, wherein the predefined criterion includes a number of past mobile radio cell detection occurrences.
Hokao teaches wherein the predefined criterion includes a number of past mobile radio cell detection occurrences (The control section increments the cell n detection count by one. That is, the control section adds one to a cell n detection count C(n) before the current detection to set the latest cell n detection count C(n). The scramble code of the cell n and the detection count C(n) are stored in the memory section; See Fig. 6 and col. 8, lines 43-49)
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Lindoff to include wherein the predefined criterion includes a number of past mobile radio cell detection occurrences taught by Hokao in order to maintain optimum communication during mobility changes.

Hokao teaches maintaining a mobile radio cell detection occurrence count for each of the one or more mobile radio cells (The control section increments the cell n detection count by one. That is, the control section adds one to a cell n detection count C(n) before the current detection to set the latest cell n detection count C(n). The scramble code of the cell n and the detection count C(n) are stored in the memory section; See Fig. 6 and col. 8, lines 43-49)
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Lindoff to include maintaining a mobile radio cell detection occurrence count for each of the one or more mobile radio cells taught by Hokao in order to maintain optimum communication during mobility changes.
Regarding claim 43, Lindoff still fails to teach the UE of claim 42, wherein the circuit is further configured to: discard the mobile radio cell detection occurrence count for a mobile radio cell when a predefined amount of time has passed since the last reception of a wireless signal from the mobile radio cell.
Hokao teaches discarding the mobile radio cell detection occurrence count for a mobile radio cell when a predefined amount of time has passed since the last reception of a wireless signal from the mobile radio cell (If the timer for cell detection frequency measurement causes a timeout, the timer is restarted and the cell detection counts are cleared; See Fig. 6 and col. 8, lines 22-24, 31-32 and 49-51)-
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Lindoff to include discarding the mobile radio cell detection occurrence count for a mobile radio cell when a predefined amount of time has passed since the last reception of a wireless signal from the mobile radio cell taught by Hokao in order to maintain optimum communication during mobility changes.
Regarding claim 50, Lindoff fails to teach the UE of claim 48, wherein the predefined criterion includes a number of past mobile radio cell detection occurrences.
Hokao teaches wherein the predefined criterion includes a number of past mobile radio cell detection occurrences (The control section increments the cell n detection count by one. That is, the control section adds one to a cell n detection count C(n) before the current detection to set the latest cell n detection count C(n). The scramble code of the cell n and the detection count C(n) are stored in the memory section; See Fig. 6 and col. 8, lines 43-49)
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Lindoff to include wherein the predefined criterion includes a number of past mobile radio 
Regarding claim 53, Lindoff fails to teach the UE of claim 48, wherein the second circuitry is further configured to: maintain a mobile radio cell detection occurrence count for each of the one or more mobile radio cells; and discard the mobile radio cell detection occurrence count for a mobile radio cell when a predefined amount of time has passed since the last reception of a wireless signal from the mobile radio cell.
Hokao teaches maintaining a mobile radio cell detection occurrence count for each of the one or more mobile radio cells (The control section increments the cell n detection count by one. That is, the control section adds one to a cell n detection count C(n) before the current detection to set the latest cell n detection count C(n). The scramble code of the cell n and the detection count C(n) are stored in the memory section; See Fig. 6 and col. 8, lines 43-49) and discarding the mobile radio cell detection occurrence count for a mobile radio cell when a predefined amount of time has passed since the last reception of a wireless signal from the mobile radio cell (If the timer for cell detection frequency measurement causes a timeout, the timer is restarted and the cell detection counts are cleared; See Fig. 6 and col. 8, lines 22-24, 31-32 and 49-51).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Lindoff to include maintaining a mobile radio cell detection occurrence count for each of the one or more mobile radio cells and discarding the mobile radio cell detection 
Regarding claim 56, Lindoff fails to teach the non-transitory computer-readable medium of claim 54, wherein the predefined criterion includes a number of past mobile radio cell detection occurrences.
Hokao teaches wherein the predefined criterion includes a number of past mobile radio cell detection occurrences (The control section increments the cell n detection count by one. That is, the control section adds one to a cell n detection count C(n) before the current detection to set the latest cell n detection count C(n). The scramble code of the cell n and the detection count C(n) are stored in the memory section; See Fig. 6 and col. 8, lines 43-49)
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the non-transitory computer-readable medium of Lindoff to include wherein the predefined criterion includes a number of past mobile radio cell detection occurrences taught by Hokao in order to maintain optimum communication during mobility changes.
Regarding claim 57, Lindoff fails to teach the apparatus of claim 44, wherein the predefined criterion includes a number of past mobile radio cell detection occurrences.
Hokao teaches wherein the predefined criterion includes a number of past mobile radio cell detection occurrences (The control section increments the cell n detection count by one. That is, the control section adds one to a cell n detection count C(n) before the current detection to set the latest cell n detection count C(n). The scramble code of the cell n and the detection count C(n) are stored in the memory section; See Fig. 6 and col. 8, lines 43-49)
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of Lindoff to include wherein the predefined criterion includes a number of past mobile radio cell detection occurrences taught by Hokao in order to maintain optimum communication during mobility changes.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477